Citation Nr: 1737760	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for folliculitis, claimed as a skin condition on the back of the neck.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978, February 2004 to November 2004, and August 2007 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In June 2015 and June 2016, the Board remanded the appeal for additional development.


FINDINGS OF FACT

The appealed claim of service connection for folliculitis was granted in a December 2016 rating decision.


CONCLUSION OF LAW

The appealed claim of service connection for folliculitis is dismissed.  38  U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appealed claim of entitlement to service connection for folliculitis was fully satisfied by the December 2016 Decision Review Officer (DRO) decision.  There is thus no remaining disagreement with any determination of fact or law as to that claim, and thus no case in controversy for appellate consideration.  38 C.F.R. § 20.101.  The appeal of the claim of entitlement to service connection for folliculitis must be dismissed.   


ORDER

The appeal for entitlement to service connection for folliculitis is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


